Citation Nr: 0307693	
Decision Date: 04/22/03    Archive Date: 04/30/03

DOCKET NO.  99-11 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

J.A. Juarbe, M.D.


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel

INTRODUCTION

The veteran served on active duty from August 1976 to May 
1978.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico, that denied the 
above claim. 

This matter was previously before the Board in September 
2000, when it was remanded for additional development.  The 
requested development having been completed, the case is 
returned to the Board for appellate review.


FINDINGS OF FACT

1.  The veteran currently has diagnoses of alcohol dependence 
and a substance use disorder and an anxiety disorder.

2.  An acquired psychiatric disorder has not been shown to be 
related to any inservice disease or injury.


CONCLUSION OF LAW

The veteran is not entitled to service connection for an 
acquired psychiatric disorder.  38 U.S.C.A. §§ 1110, 1131, 
1112, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309(a) (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty To Notify And Assist

There has been a significant change in the law during the 
pendency of this appeal.  In November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 
38 U.S.C. § 5107, was intended to have retroactive effect).  
The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002)).  These regulations, likewise, apply to any claim for 
benefits received by VA on or after November 9, 2000, as well 
as to any claim filed before that date but not decided by the 
VA as of that date.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him as to whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of the information necessary to substantiate his 
claim by means of the discussions in the January 1998 rating 
decision; February 1999 Statement of the Case (SOC); 
September 2000 Remand of the Board; and the August 1998 and 
January 2003 Supplemental Statements of the Case (SSOC).  He 
was specifically told about the requirements to establish 
entitlement to service connection for a psychiatric disorder, 
and of the reasons that the evidence in his case was 
inadequate.  

The RO further notified the veteran by letter dated in 
October 2001 of which information and evidence he was to 
provide to VA and which information and evidence VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Therefore, VA has no outstanding 
duty to inform him that any additional information or 
evidence is needed.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  The RO obtained the veteran's service medical 
records, available VA medical treatment records, and private 
treatment records, as set forth below.  There is no 
indication of relevant medical records that the RO failed to 
obtain.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2002).  The veteran underwent VA examinations in October 
1997, July 1999, and July 2002.

Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible.  Having determined that the 
duty to notify and the duty to assist have been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.


Service Connection For A Psychiatric Disorder

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2002).  

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999). 

In addition, service connection for a psychosis may be 
established based upon a legal "presumption" by showing 
that it manifested itself to a degree of 10 percent or more 
within one year from the date of separation from service.  
38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2002). 

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

The veteran's service medical records disclose that he was 
treated after using hashish in November 1977.  He stated that 
he drank two to three beers a week.  The examiner's 
impression was admitted drug use.

On separation examination in April 1978, the veteran 
complained of recent gain or loss of weight, frequent trouble 
sleeping, depression or excessive worry, and nervous trouble.  
He specifically stated that he had trouble sleeping 
"sometimes." The examiner noted normal weight fluctuations 
and periodic depression and nervousness by history.  
Psychiatric examination was normal, and no psychiatric 
disorder was diagnosed under the Summary Of Defects And 
Diagnoses.

A VA examination report dated in October 1997 reveals that 
the veteran reported filing his claim because he lost his 
wife and daughter due to separation while in service, and 
because he was also using hashish while in service.  He 
reported that his wife was unfaithful while he was in 
Germany, and that his suffering while in Germany prompted his 
use of hashish.  He admitted drinking alcohol, but added that 
he was not an alcoholic.  The diagnosis was alcohol abuse, 
rule out dependence.  The doctor did not review the claims 
file.

VA outpatient treatment records dated in October 1997 show 
that the veteran was treated an for anxiety disorder and 
alcohol dependence.  He reported that he drank 10 beers and 
whiskey twice a week.

In a July 1998 statement, J.A. Juarbe, M.D. stated that while 
serving in Germany the veteran received psychiatric treatment 
because of being sleepless, depressed and nervous, and that 
he used hashish and alcohol because he thought his wife was 
unfaithful.  Dr. Juarbe further stated that "according to 
[veteran] since his discharge from the Army he had been being 
afraid of peoples [sic] . . . feeling sad-tearful.  According 
to relatives he is always ill humored - easily upset - with 
lack of interest [sic] - manifest frequently that he is a 
burden - useless and that he is going to kill himself."  
Finally, Dr. Juarbe stated that the veteran was suffering 
from "clear manifestation of major depression that without 
any reasonable doubt had its onset while [veteran] was 
serving in Germany."

Testimony from the June 1999 personal hearing conducted at 
the RO reveals that the veteran's service representative 
argued the veteran had major depression that was incurred in 
service.  Testimony was also presented at the hearing by J.A. 
Juarbe Ortiz, M.D., a psychiatrist, who indicated that after 
review of the service medical records and an interview with 
the veteran it was his opinion that veteran had major 
depression that was incurred in service.  His opinion was 
based on the history provided by the veteran, a notation in 
the service medical records that veteran admitted he had been 
using drugs, and the separation examination report showing 
reports of depression, nervousness and poor sleep.  He also 
indicated, as told by the veteran, that he began to use drugs 
in service when he was told that he wife was unfaithful to 
him.  He also reported that after veteran's discharge from 
service in 1978, he was first seen or treated for a nervous 
disorder at a VA Hospital in September 1997.  Dr. Juarbe said 
that the veteran was not an alcohol abuser, and that he had 
only one or two drinks at Christmas; therefore, the 1997 VA 
examiner's diagnosis of alcohol abuse was erroneous.  Rather, 
it was his opinion that the veteran suffered from recurrent 
major depression.  

Upon VA examination in July 1999, the doctor reviewed the 
claims file and the veteran's medical records.  The veteran 
reported that he had a problem during service because he felt 
his wife was unfaithful to him because she had not been 
writing or communicating with him.  He alleged that because 
of that situation, he began to make use of hashish and also 
alcohol while he was in Germany.  One night he bought some 
hashish and he did not know that the soldier who was with him 
was an undercover agent (military policeman).  The next day 
there was an inspection and he was found to be in possession 
of hashish and referred to a medical facility where he was 
interviewed by a psychologist and underwent toxicology 
testing.  As a result, his rank was lowered, his pay was 
reduced and he was given extra duty.  

The veteran reported that he made his claim because he 
believed the Army owes him for what happened.  He indicated 
that he did not mind the fact that his rank was lowered or 
that his pay was reduced but the fact that they gave him a 
lot of extra duty was unfair.  He asserted that he has the 
right to be compensated for all of that. 

The veteran provided a history of alcohol intake, being 
referred to the Alcohol Dependence and Treatment Program 
(ADTP), but he does not consider himself an alcoholic.  In 
one of the notes taken at the PIC of the Psychiatry Service, 
he also gave a history of having made use of cocaine, 
apparently for a short time, but he underwent urine for 
toxicology and it was found negative.  He alleged that he did 
not remember giving that information, but when confronted 
with the statements, he attributed it to problems in his 
second marriage.  He further described some anxiety and 
feelings of insecurity.  Detailed mental status examination 
was conducted.  The diagnoses were alcohol abuse, in alleged 
remission, and an anxiety disorder, not otherwise specified.  
The doctor indicated that he definitely did not find support 
for the diagnosis made by Dr. Juarbe of major depression, and 
did not consider that the veteran's present symptomatology 
was related to or a consequence of active service.

In September 2000, the Board remanded this case for 
additional development.  As part of the development, the 
Board requested that the veteran be afforded a VA examination 
by a psychiatrist in order to determine the etiology and date 
of onset of his current psychiatric disorder.  The examiner 
was also directed to include a discussion of the service 
medical records and the opinion of Dr. Juarbe.

The VA examination report dated in July 2002 indicates that 
the doctor reviewed the claims file.  It was noted that the 
veteran had no record of hospitalization in the computer 
files.  He had been in treatment the ADTP in 1997.  He had 
history of hashish and alcohol use in 1977 while in service.  
A CT scan of the brain showed mild involutional changes.  The 
veteran reported not working for two or three years, but that 
he used to do odd jobs in construction and gardening.  He 
lives with his mother and receives food stamps benefits.  He 
indicated that he left the service sick of his nerves after 
his service in Germany.  He admitted to drinking beers.  A 
detailed mental status examination was conducted.  The 
diagnosis was alcohol dependence and substance use disorder 
in alleged remission.

The doctor stated that:

As clearly stated in the July 1999 VA 
examination report, when all the evidence 
under consideration was examined, the 
veteran's emotional reaction in service, of 
the alleged occasional sleeping problems, and 
alleged history of anxiety and depression, 
were present during his period of substance 
use and separation from his wife.  There is 
no evidence of psychiatric treatment or 
symptomatology until 1977.  The veteran's use 
of substances, the principal diagnosis, has 
been present since November 1977.  He has 
used cocaine and has continued the use of 
ethanol.  The veteran does not present 
symptoms or history to full diagnosis of 
Major depression nor any other Axis I 
condition, other than the substance use 
disorder present since service.  Dr. Juarbe's 
statements regarding the after service 
veteran's conditions were not based on 
evidence indicating symptomatology or 
treatment, nor related to his substance use 
disorder.

The veteran has been diagnosed as having substance abuse.  
However, service connection cannot, as a matter of law, be 
granted for primary substance abuse.  See 38 U.S.C. 
§§ 101(16), 105, 1110; 38 C.F.R. § 3.301; Allen v. Principi, 
237 F.3d 1368 (Fed. Cir. 2001).  

Although Dr. Juarbe indicated that the veteran has major 
depression, and not alcohol abuse, that is related to active 
service, his opinion is not supported by the medical evidence 
of record.  For example, Dr. Juarbe said that the veteran 
only drinks at Christmas; however, the veteran himself 
reported in October 1997 that he drinks 10 beers and whiskey 
twice a week.  He also admitted to drinking beer on VA 
examination in July 2002.  

The VA doctors' opinions in July 1999 and July 2002 that the 
veteran does not suffer from major depression are more 
probative because they were based upon review of the entire 
claims file, rather than a few select documents, as well as 
mental status examination of the veteran.  Factors for 
assessing the probative value of a medical opinion include 
the physician's access to the claims file and the 
thoroughness and detail of the opinion.  See Prejean v. West, 
13 Vet. App. 444, 448-9 (2000).  These two opinions also form 
a medical consensus that veteran does not suffer from major 
depression, but rather that he suffers from alcohol 
dependence.  Given the fact the Dr. Juarbe's opinion is 
refuted by the veteran's own statements concerning the 
frequency of his use of alcohol, the Board finds that his 
statements are of diminished probative value.

The veteran has also been diagnosed as having an anxiety 
disorder.  However, the VA doctor in July 1999 concluded that 
the veteran's present symptomatology was not related to his 
military service.  

The Board recognizes that the veteran has asserted that he 
has a psychiatric disorder which was the result of service.  
However, his self-report as to his having a psychiatric 
disorder that was manifested as a result of his period of 
active, even if presented as sworn testimony, is not 
competent medical evidence.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  

It is significant that there is no substantiating 
documentation of evidence of any alleged continuity of 
symptomatology.  McManaway v. West, 13 Vet. App. 60 (1999).  
The veteran's separation examination report in 1978 shows 
reported nervousness or depression with normal psychiatric 
evaluation; however, it is not until 1997 that the veteran 
sought treatment for an asserted psychiatric disorder.  

For these reasons, the Board concludes that the evidence 
against this claim is more probative and of greater weight 
and, based on this evidence, finds as fact that the veteran 
does not have a current acquired psychiatric disorder that 
was caused by an inservice disease or injury.  There is no 
benefit of the doubt that could be resolved in the veteran's 
favor.  A reasonable doubt exists where there is an 
approximate balance of positive and negative evidence that 
does not satisfactorily prove or disprove the claim.  38 
C.F.R. § 3.102.  It is a substantial doubt and one within the 
range of probability as distinguished from pure speculation 
or remote possibility.  Id.  It is not a means of reconciling 
actual conflict or a contradiction in the evidence.  Id.  In 
this case, for the reasons and bases discussed above, a 
reasonable doubt does not exist regarding the origin of the 
veteran's current disability.




ORDER

Entitlement to service connection for an acquired psychiatric 
disorder is denied.



	                        
____________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

